DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 6/11/2021. As directed by the amendment: claim 1 has been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-4, 6-14, 17, 19-21, and 25-26 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the in-line pressure sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the in-line pressure sensor as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-14, 17, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eshel (US Publication 2004/0186538 A1) in view of Stephen (US Patent 5,301,688 A) further in view of Hall et al. (US Publication 2010/0204765 A1).
Regarding claim 1, Eshel discloses a catheter (10, 100) for the delivery and recirculation of a heated therapeutic fluid to a patient's cavity, wherein the catheter is a drug delivery device (Paragraph [0001]), said catheter comprising an inflow lumen (34) for delivering the heated therapeutic fluid to the patient's cavity (Figs. 1 and 3); an outflow lumen (35) for recovering the heated therapeutic fluid from the patient's cavity (Fig. 1 and 3); wherein the catheter is adapted and configured to recirculate the heated therapeutic fluid in the patient's cavity (Figs. 1 and 7), the catheter further comprising one or more inflow ports (36) in fluid connection with the inflow lumen (Figs. 1 and 3) and one or more outflow ports (37) in fluid connection with the outflow lumen (Figs. 1 and 3), wherein the one or more inflow ports and the one or more outflow ports are located, in use, in the patient's cavity (Fig. 1), wherein the one or more inflow ports and the one or more outflow ports are positioned substantially diametrically opposed from each other around a circumference of the catheter (Fig. 1), wherein, in use, the one or more inflow ports and the one or more outflow ports are in direct fluid communication with the patient's cavity (Fig. 1) and are adapted to fill the patient's cavity with the heated therapeutic fluid (Figs. 1 and 7).  
Eshel is silent regarding
an electrode located, in use, in the patient's cavity; and a power supply component for supplying power to the electrode, and wherein, the catheter further comprises at least one in-line pressure sensor configured to measure the pressure of the fluid entering and/or leaving the patient’s cavity. 
(Fig. 3), said catheter comprising an electrode (12) located, in use, in the patient's cavity (Fig. 3); and a power supply component (14, 15) for supplying power to the electrode (Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Eshel to incorporate the teachings of Stephen to incorporate an electrode located, in use, in the patient's cavity; and a power supply component for supplying power to the electrode in order to allow for electromotive drug delivery with the transfer of solutes (drugs) into the body by an electromotive force (Col 3, lines 66-68) and apply a selected electric current for a selected time intervals, depending upon the dyes/drugs used and the specific purpose of each individual procedure (Col 9, lines 28-31).
Eshel in view of Stephen are silent regarding
wherein, the catheter further comprises at least one in-line pressure sensor configured to measure the pressure of the fluid entering and/or leaving the patient’s cavity.
Hall teaches a catheter (50), wherein, the catheter further comprises at least one in-line pressure sensor (“Pressure sensor” in Paragraph [0111], lines 9-11) configured to measure the pressure of the fluid entering (Paragraph [0113], lines 4-5) and/or leaving the patient’s cavity.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Eshel in view of Stephen to incorporate the teachings of Hall to incorporate at least one in-line pressure sensor configured to measure the pressure of the fluid entering and/or leaving the patient’s cavity in order to detect the pressure in the catheter (Paragraph [0113]).
Regarding claim 2, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, wherein the electrode is positioned adjacent a distal tip of the catheter (Fig. 3, Stephen).  
Regarding claim 3, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, wherein the power supply component for supplying power comprises a power supply cable (14, Stephen).  
Regarding claim 4, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, wherein the inflow lumen and the outflow lumen are integrally formed within the catheter (Fig. 3, Eshel).  
Reply to Office Action dated October 2, 2020 Regarding claim 6, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, wherein the one or more inflow ports and the one or more outflow ports are positioned adjacent a distal tip of the catheter (Fig. 1, Eshel).  
Regarding claim 7, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, wherein the one or more inflow ports are positioned adjacent the electrode (Fig. 1, Eshel, Fig. 3, Stephen).  
Regarding claim 9, Eshel in view of Stephen further in view of Hall disclose a system (10, 100, Eshel) for the delivery of a heated therapeutic fluid to a patient's cavity, said system comprising a catheter according to claim 1 (See rejection above).  
Regarding claim 10, Eshel in view of Stephen further in view of Hall disclose the system according to claim 9.
Eshel in view of Hall are silent regarding
further comprising an external electrode located, in use, on a patient's skin.  
Stephen teaches 
further comprising an external electrode (16, Stephen) located, in use, on a patient's skin (Col 9, lines 27-28, Stephen).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Eshel in view of Stephen further in view of Hall to incorporate the teachings of Stephen to incorporate an external electrode located, in use, on a patient's skin in order to allow for electromotive drug delivery with the transfer of solutes (drugs) into the body by an electromotive force (Col 3, lines 66-68, Stephen) and apply a selected electric current for a selected time intervals, depending upon the dyes/drugs used and the specific purpose of each individual procedure (Col 9, lines 28-31, Stephen).
Regarding claim 11, Eshel in view of Stephen further in view of Hall disclose the system according to claim 9, further comprising an electrical power source (15, Eshel) to supply current to the electrode (Fig. 3, Eshel).  
Regarding claim 12, Eshel in view of Stephen further in view of Hall disclose the system according to claim 9, further comprising a source of heated therapeutic fluid (80, Paragraph [0062], Eshel), wherein said heated therapeutic fluid comprises an ionised solution comprising one or more drug compounds (Paragraph [0062], Eshel, Col 4 lines 11-12, Stephen).  
Regarding claim 13, Eshel in view of Stephen further in view of Hall disclose the system according to claim 9, further comprising a source of heated therapeutic fluid (80, Paragraph [0062], Eshel), wherein said heated therapeutic fluid comprises a solution comprising one or more drug compounds in ionised form or capable of being ionized (Paragraph [0062], Eshel, Col 4 lines 11-12, Stephen).  
Regarding claim 14, Eshel in view of Stephen further in view of Hall disclose the system according to claim 9, further comprising a heating element (80, Eshel) for heating the heated therapeutic fluid (End of Paragraph [0046], Eshel).  
Regarding claim 17, Eshel in view of Stephen further in view of Hall disclose a method for delivering a heated therapeutic fluid into a patient's cavity, comprising the step of using a catheter according to claim 1 (See rejection of claim 1 above) and further comprising the steps of: 
a) inserting the catheter into the patient's cavity (Fig. 1, Eshel); 
b) delivering the heated therapeutic fluid through the inflow lumen and recovering the heated therapeutic fluid through the outflow lumen (Figs. 1 and 7, End of Paragraph [0046], Eshel); and 
c) applying a current to the electrode (Col 9, lines 25-31, Stephen).  
Regarding claim 19, Eshel in view of Stephen disclose the method according to claim 17, wherein steps (b) and (c) are carried out simultaneously (Steps (b) and (c) would be carried simultaneously because Eshel teaches re-circulation of a heated fluid and Stephen teaches applying a current to the electrode to allow for iontophoresis, therefore they would be occurring simultaneously).  
Regarding claim 20, Eshel in view of Stephen further in view of Hall disclose the method according to claim 17, wherein the method is an intra-vesical treatment (Fig. 1, Eshel).  
Regarding claim 25, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, wherein the catheter is a chemo-hyperthermia therapy and electromotive drug administration catheter (Figs. 1 and 7, Eshel, Fig. 3, Stephen).  
Regarding claim 26, Eshel in view of Stephen further in view of Hall disclose the catheter of claim 1, wherein the catheter is adapted and configured to recirculate the heated therapeutic fluid in the patient's cavity at a recirculation flow of between 100 to 350ml/min (Catheter is perfectly capable of recirculating the heated therapeutic fluid in the patient's cavity at a recirculation flow of between 100 to 350ml/min).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel (US Publication 2004/0186538 A1) in view of Stephen (US Patent 5,301,688 A) further in view of Hall et al. (US Publication 2010/0204765 A1) further in view of Feiring (US Patent 5,236,413 A).
Regarding claim 8, Eshel in view of Stephen further in view of Hall disclose the catheter according to claim 1, but are silent regarding wherein the catheter is flexible. 
Feiring teaches a catheter (Fig. 3, Feiring), wherein the catheter is flexible (Paragraph [0024], line 2, Feiring).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Eshel in view of Stephen further in view of Hall to incorporate the teachings of Feiring to incorporate being flexible in order to allow for easy manipulation of the device within the body.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel (US Publication 2004/0186538 A1) in view of Stephen (US Patent 5,301,688 A) further in view of Hall et al. (US Publication 2010/0204765 A1) further in view of Lennox et al. (US Patent 5,368,591 A).
Regarding claim 21, Eshel in view of Stephen further in view of Hall disclose the method according to claim 17, but are silent regarding wherein the method is an intra-peritoneal treatment.  
 	Lennox teaches a method, wherein the method is an intra-peritoneal treatment (Col 3, lines 19, Lennox).
(Col 3, lines 19, Lennox). 
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 7 that Eshel teaches away from the use of “bulky” and “expensive” systems and thus the person of ordinary skill in the art would be taught away from introducing additional components, such as an electrode and power supply component, which would clearly increase the “bulkiness” and cost of the catheter, the Examiner respectfully disagrees. Paragraph [0007] of Eshel states “The disadvantage of thermotherapy is that due to the high temperatures near the applicator, a cooling system must be used to protect the urethra while heating the prostate, for example, rendering any system for delivery of thermotherapy relatively bulky and expensive”. The Stephen reference was used to modify Eshel to incorporate an electrode and a power supply. Stephen does not include a cooling system, nor does it mention thermotherapy, therefore it is not teaching away from the Eshel reference. 
Applicant’s arguments, see pages 7-9, filed 5/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 regarding the in-line pressure sensor have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall et al. (US Publication 2010/0204765 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783